Citation Nr: 0433571	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  00-12 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from June 1969 to June 1972; 
and from October 1990 to August 1991, with intervening and 
subsequent service in the National Guard; he had service in 
Southwest Asia during Operation Desert Storm/Desert Shield.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) No. 
Little Rock, Arkansas, which denied service connection for 
the claimed disabilities.

The Board notes that at his hearing, held in October 2004, 
the veteran withdrew his claims of entitlement to service 
connection for short term memory loss and attitude 
fluctuations, generalized joint pain, balance problems, and 
an enlarged thyroid, with all claims to include as a chronic 
disability resulting from an undiagnosed illness.  He also 
withdrew his claim of entitlement to service connection for 
vision loss.  Accordingly, these claims are no longer before 
the Board.  See 38 C.F.R. § 20.204(b) (2004).

In October 2004, a videoconference hearing was held at the RO 
before Michelle Kane, who is the Acting Veterans Law Judge 
rendering the final determination on this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  In 
November 2004, the veteran submitted additional evidence 
directly to the Board.  However, he waived initial 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304, as amended by 69 Fed. Reg. 53,807 (September 3, 
2004).  The Board can, therefore, proceed to consider this 
evidence and issue a decision.


FINDING OF FACT

The veteran does not have an undiagnosed disability 
manifested by symptoms involving his skin; seborrheic 
dermatitis is not related to his service.


CONCLUSION OF LAW

Seborrheic dermatitis, and a disability manifested by signs 
or symptoms involving the skin, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  In September 2002, the RO sent a 
letter to the veteran, which explained the VCAA, asked him to 
submit certain information, and informed him of the elements 
needed to substantiate his claim for service connection.  The 
letter requested that the veteran provide evidence pertinent 
to his claim, in that the veteran was asked to provide 
information as to where he had been treated for his claimed 
condition.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also told 
the veteran to send VA copies of any evidence relevant to his 
claim that was in his possession.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the express VCAA notice provided in 
2002 was supplemented by a letter provided to the veteran in 
November 1997.  Although that letter predated the VCAA, it 
still shows that the veteran has always been informed, right 
from the beginning of the claims process, of the information 
and evidence needed to substantiate his claim.  The 1997 
letter specifically informed him of the evidence needed to 
substantiate a claim for undiagnosed illness based on Persian 
Gulf service.

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the RO's September 2002 letter, the veteran 
was informed that, provided certain criteria were met, VA 
would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  He was further notified, "You 
can help us with your claim by doing the following: tell us 
about any additional information or evidence that you want us 
to try and get for you."  He was notified that it was still 
his responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the September 2002 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, 18 Vet. App. at 120.  In this regard, the Board notes 
that an opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Here, VCAA 
notice was sent after the adjudication at issue.  However, 
the initial adjudication took place in August 1999, prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Pelegrini, 18 
Vet. App. at 120.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on  the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

Here, the RO's September 2002 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the September 2002 
letter was sent, the case was readjudicated and in January 
2003 a Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  In October 2004, 
he was afforded a hearing before an Acting Veterans Law 
Judge.  

With respect to VA's duty to assist the veteran, the 
veteran's service medical records, and VA and non-VA medical 
records have been obtained, and the RO has obtained or 
attempted to obtain all evidence identified by the veteran.  
In this regard, the RO attempted to obtain copies of service 
medical records for the veteran's second period of duty from 
both the National Personnel Records Center (NPRC) and his Air 
National Guard (ANG) unit.  However, a letter from the NPRC, 
dated in February 1998, shows that that agency had determined 
that the veteran's records could not be located.  A letter 
from the ANG, dated in September 2004, shows that the ANG 
also stated that it could locate any records for the veteran.  
Finally, the Board notes that at his hearing, the veteran 
asserted that he received treatment for skin symptoms from 
several private physicians shortly after service, and he 
stated that he would submit evidence of treatment from those 
physicians.  However, there is no record that he ever 
submitted such evidence.  The Board further notes that 
although the veteran was sent VA Forms 21-4142 
(authorizations for release of records) along with the 
September 2002 letter notifying him of the VCAA, there is no 
indication that he ever returned these forms.  The veteran 
has stated that some private medical evidence (i.e., from Dr. 
C.) is not available, so it is clear any attempts by VA to 
obtain such evidence would be futile and is not warranted.

For a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In 
this regard, in February 1998, the veteran was afforded a VA 
general medical examination.  On examination, no acute or 
chronic skin lesions were found, and there was no relevant 
diagnosis.  The examiner stated that recent medical records 
were not available.  To the extent that it may be argued that 
this examination was insufficient, the Board finds that a 
remand for another examination is not warranted.  As 
discussed below, the first objective evidence of complaints 
of skin symptoms is dated in November 1996, over five years 
after separation from active duty, there is no competent 
evidence that the claimed condition (diagnosed as seborrheic 
dermatitis) is associated with his military service, and 
there is no competent evidence showing that the veteran has 
objectively exhibited signs or symptoms involving skin which 
are manifestations of an undiagnosed illness.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for a 
skin rash, to include as a chronic disability resulting from 
an undiagnosed illness.  The claims file includes photographs 
of the veteran. 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4)  Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The veteran's service medical records from his first period 
of active duty do not show treatment for skin symptoms, or a 
diagnosis of a skin disorder.  

A "periodic" examination report, dated in October 1992 
(apparently carried out in association with service in the 
Air National Guard), shows that the veteran's skin was 
clinically evaluated as normal.  An associated "report of 
medical history" shows that he denied ever having had any 
skin diseases.  

In November 1996, the veteran was apparently afforded joint 
VA Persian Gulf Registry and Agent Orange examinations.  A 
"Persian Gulf Registry Code Sheet" shows that the veteran 
reported having a recurrent skin rash since February 1991.  
An "Agent Orange Registry Code Sheet" indicates that the 
veteran reported having a recurrent rash on his chest and 
face.  An associated examination report shows that the skin 
was within normal limits.  

A VA general medical examination report, dated in February 
1998, shows that on examination, no acute or chronic skin 
lesions were found.  There was no relevant diagnosis.

Private treatment reports (the source is unclear) show that 
the veteran was treated for an allergic reaction on his face 
and hands in March 1994, wart removal from the bottom of his 
foot in 1996, and a skin rash in March 2000.

A report from William J. Burt, M.D., dated in July 2002, 
shows that the veteran reported a history of skin rash for 
about ten years, for which he took hydrocortisone.  On 
examination he had an erythematous scaly rash on his eyebrows 
and nose, philtrum and chin.  The relevant assessment was 
seborrheic dermatitis.  

A lay statement from R.N., dated in September 2004, shows 
that R.N. states that he served with the veteran from October 
1990 to May 1991, and that the veteran had a persistent rash 
on his face that continued to bother him upon his return to 
the United States. 

With regard to the possibility of service connection for a 
skin disorder on a direct basis (i.e., other than due to an 
undiagnosed illness), there are no records of treatment for 
skin symptoms during service.  The veteran now contends, and 
has submitted a statement by R.N., that he did have a skin 
rash during his service in the Persian Gulf.  Even accepting 
his statements as entirely credible, it is clear from the 
evidence that such a rash was not chronic, but an acute 
condition.  This is so, first, because the veteran denied 
ever having had any skin diseases at the time of his October 
1992 ANG examination, and a skin disorder was not found by 
the examiner.  This is also so, second, because private 
treatment records dated from 1991 to 1993 show no complaints 
or diagnosis of a skin disorder.  The first recorded 
complaints of skin symptoms are found in the November 1996 VA 
Agent Orange and Persian Gulf Protocol Code Sheets.  This is 
approximately five years after separation from service, and a 
skin disorder was not found at that time.  This lengthy 
period without complaints or treatment for the claimed 
symptoms is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The first 
medical evidence showing findings of a skin disorder is dated 
in March 2000.  This is over eight years after separation 
from active duty.  Finally, there is no competent evidence of 
a nexus between a diagnosed skin disorder and the veteran's 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim that the veteran has a skin 
rash that is related to his service, and the claim is denied.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness." 38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
the skin which are manifestations of an undiagnosed illness.  
The evidence shows that he received treatment for a skin rash 
in March 2000, and a specifically diagnosed condition, i.e., 
seborrheic dermatitis, on two occasions in 2002.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's claim of entitlement to service connection for a 
skin rash must therefore be denied on any basis.

The Board has considered the veteran's oral and written 
testimony, and the lay statement, submitted in support of the 
veteran's arguments that he has the claimed condition, to 
include as due to an undiagnosed illness, that should be 
service connected.  In some cases, a layperson is competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
However, the Board has determined that the previously 
discussed evidence is more probative of the issue, and that 
it outweighs the lay statements.  Accordingly, the veteran's 
claim for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin rash is denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



